DETAILED ACTION
Response to Amendment
Claims 18 and 34 are amended. 
Claims 1-17 and 19 are cancelled. 
Claims 35-36 are new. 
Claims 18 and 20-36 are pending. 

Allowable Subject Matter
Claims 18 and 20-36 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art does not explicitly teach or render obvious the specific combination of a transmitter configured to transmit a first sequence including a first pulse wave in a first frequency band and a second pulse wave in a second frequency band, the second frequency band being a different frequency band from the first frequency band, a time interval between the first pulse wave and the second pulse wave being set to a first time interval, the first time interval being shorter than a time for ultrasound in water to make a round trip to the detection range… transmit a second sequence after transmitting the first sequence, the second sequence including a third pulse wave in a third frequency band and a fourth pulse wave in a fourth frequency band, the fourth frequency band being a different frequency band from the third frequency band, a time interval between the third pulse wave and the fourth pulse wave being set to a second time interval, the second time interval being shorter than a time for ultrasound in water to make a round trip to the detection range, the second time interval being different from the first time interval.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645